DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-10, as amended in the preliminary amendment filed on August 11, 2020, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1-6 are directed toward an apparatus, claims 7 and 8 are directed toward a system, claims 9 is directed toward a method and claim 10 is directed toward a medium or product as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are 
The claims as a whole are directed toward processing maintenance information, specifically managing logs of recorded events. While the claims recite “maintenance management” at no point is maintenance performed or suggested rather the system compares information to predict incidents, as such it is considered a mathematical concept. 
Under Step 2(a) prong 2 – The claims recite “collect log information” and “store log identifiers” which are merely data gathering and data storage steps and as such are considered insignificant extra solution activity steps, see MPEP 2106.05(g). The limitation of creating a log sequence, calculating a sequence time and grouping the log sequence into a sequence group are mathematical concepts as they take the collected data and use it in some manner to achieve a groupings of the sequences. This sequences are then compared to pre-registered sequence groups to determine if there are matches. If no matches exist the system calculates predicted based on a highest match rate with each sequence group. These are also forms of mathematical calculations as they compare data to determine the highest matches and uses this information to predict incidents. The actual manner in in which the groupings are made and compared is not established allowing this to be any generic or general manner of comparing the sequences and determine the degree of similarity. This amounts to merely applying the abstract idea in this case the comparison of information on a computer, see MPEP 2106.05(f). In this case the claim recites only the idea of a solution or outcome as it fails to detail how the solution is accomplished. As stated 
Dependent claims 2 and 8, recites “wherein the at least one processor is further configured to execute the instructions to output the predicted incident occurrence time”, which merely outputs the data which is an insignificant extra solution step, see MPEP 2106.05(g). Therefore the limitations fail to render the claims into a practical application.
Dependent claim 3, recites “wherein the instruction to create the log sequence acquires information about an output order of the log information from the time information, and generates the log sequence by sequencing the log identifiers based on the information about the output order”, which the type of data which is used to perform the sequencing but does not establish how the sequencing is performed and how it is used to make the comparison or prediction. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 4 recites “wherein the log identifier corresponding to the log information is not registered, a new log identifier is assigned to the log information”,  which establishes that if the data is not registered a new identifier is assigned which 
Dependent claim 5 recites “wherein the instruction to create the log sequence calculates the matching rate by comparing the sequence group with the incident group while shifting the sequence group and the incident sign group a predetermined time at a time to the sequence time”, which is merely the comparison of information which is part of the mathematical concept or calculation, that is the claims recite mathematical functions to manipulate data and as such are directed toward an abstract idea. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 6 recites “wherein the time information is a time when the log information is collected”, which defines the data but does not establish how it is used to make the prediction or form the sequences. As such these limitations fail to render the abstract idea into a practical application.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites generic hardware for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., memory, processor and medium) such that it amounts no more than mere instructions to apply the exception using a generic components. As such the claims amount to merely applying the abstract idea of managing event logs on a computer, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (US 2014/0019795 A1) hereafter Sonoda, in view of Sade et al. (WO 2015/065388 A1) hereafter Sade.
As per claim 1, Sonoda discloses a maintenance management apparatus comprising:
	at least one memory storing instructions (Page 3, paragraphs [0050] and [0051]; discloses that the system contains memory. Page 4, paragraph [0072]; discloses that the memory stores the executable programs or instructions), and
	at least one processor configured to execute the instructions (Page 3, paragraphs [0050] and [0051]; discloses that the system contains at least one processor. Page 4, paragraph [0072]; discloses that the processor executes the instructions which are stored) to:
	collect log information (Page 4, paragraphs [0073] and [0074]; disclose that the system collects log information);
	store log identifiers for identifying the log information, and time information of the log information while associating them with each other (Page 4, paragraphs [0072]-[0074]; disclose that the acquiring unit acquires the log which is stored in the storage device as explained in paragraph [0072]. The log includes date and time, the identifier of the server, the processor name and the details of the event. Page 4, paragraphs [0075]-[0078]; discloses that each message in the log has a corresponding message ID which identifies the message and is used to classify the message. The log and the classification of the message are stored); and

	when the sequence group matches neither with a pre-registered sequence group, the instruction to create the log sequence calculates a predicted incident occurrence time based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident (Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0139]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly).

	Sade, which like Sonoda talks about analyzing event logs, teaches it is known for sequences to pertain to normal processes or abnormal events such as failures (Page 8, paragraphs [0025] and [0026]; teach that system problems can be from abnormal operations. Page 11, paragraphs [0034] and [0036]; teaches that log analysis can create templates to identify groups of related events which can be for process which is a normal sequence and failure which is an abnormal sequence. Like Sonoda the system will group or clusters to form templates. If known in advance or pre-registered the system can map the templates to either a process which is a normal sequence or a failure which is an abnormal sequence. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda). 
	The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. 

	The secondary reference Sade which like Sonoda talks about analyzing event logs teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both. Sade establishes that this type of comparison to both normal and abnormal sequences was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of comparing pre-registered sequences taught by Sonoda with the pre-registered sequences being both normal and abnormal as shown in Sade.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda, with the comparison being of both normal and abnormal sequences as taught by Sade, for the purposes of determining the source of the problem. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still 
	As per claim 2, the combination of Sonoda and Sade teaches the above-enclosed invention, Sonoda further discloses wherein the at least one processor is further configured to execute the instructions to output the predicted incident occurrence time (Page 5, paragraph [0093]; teaches that the system outputs the calculated or predicted time of the incident occurrence).
	As per claim 3, the combination of Sonoda and Sade teaches the above-enclosed invention, Sonoda further discloses wherein the instructions to create the log sequence acquires information about an output order of the log information from the time information, and generates the log sequence by sequencing the log identifiers based on the information about the output order (Page 5, paragraphs [0080]-[0086]; discloses that messages are put into sequences to identify patterns as shown in paragraph [0067]. The arrangement is based on the time of each message as they are put in sequence. The start time is measured for when the fault is identified until the fault has occurred. Page 5, paragraphs [0088]-[0093]; discloses that the time can be average of a plurality of results and calculated to be used to produce patterns to be matched as shown on page 6, paragraphs [0098]-[0099]).
	As per claim 4, the combination of Sonoda and Sade teaches the above-enclosed invention, Sonoda further discloses wherein when the log identifier corresponding to the log information is not registered, a new log identifier is assigned to the log information (Page 8, paragraph [0155] and Page 9, paragraph [0156]; teaches 
	As per claim 5, the combination of Sonoda and Sade teaches the above-enclosed invention, Sonoda further discloses wherein the instruction to create the log sequence calculates the matching rate by comparing the sequence group with the incident sign group while shifting the sequence group and the incident sign group a predetermined time at a time to the sequence time (Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0140]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly. Upon meeting the thresholds the system sequence is assigned the time which matches based on the probability. That is it is assigned the incident occurrence time based on the closest match).
	As per claim 6, the combination of Sonoda and Sade teaches the above-enclosed invention, Sonoda further discloses wherein the time information is a time when the log information is collected (Page 4, paragraph [0074]; discloses that the time information is the time when the log information is collected or output by the system).
	As per claim 7, Sonoda discloses a system comprising a maintenance management apparatus installed in a customer site, and a maintenance management apparatus installed in a maintenance center, the maintenance management apparatus installed in the maintenance center being connected to the maintenance management 
	the maintenance management apparatus comprises:
	at least one memory storing instructions (Page 3, paragraphs [0050] and [0051]; discloses that the system contains memory. Page 4, paragraph [0072]; discloses that the memory stores the executable programs or instructions), and
	at least one processor configured to execute the instructions (Page 3, paragraphs [0050] and [0051]; discloses that the system contains at least one processor. Page 4, paragraph [0072]; discloses that the processor executes the instructions which are stored) to:
	collect log information (Page 4, paragraphs [0073] and [0074]; disclose that the system collects log information);
	store log identifiers for identifying the log information, and time information of the log information while associating them with each other (Page 4, paragraphs [0072]-[0074]; disclose that the acquiring unit acquires the log which is stored in the storage device as explained in paragraph [0072]. The log includes date and time, the identifier of the server, the processor name and the details of the event. Page 4, paragraphs [0075]-[0078]; discloses that each message in the log has a corresponding message ID which identifies the message and is used to classify the message. The log and the classification of the message are stored); and

	when the sequence group matches neither with a pre-registered sequence group, the instruction to create the log sequence calculates a predicted incident occurrence time based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident (Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0139]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly).

	Sade, which like Sonoda talks about analyzing event logs, teaches it is known for sequences to pertain to normal processes or abnormal events such as failures (Page 8, paragraphs [0025] and [0026]; teach that system problems can be from abnormal operations. Page 11, paragraphs [0034] and [0036]; teaches that log analysis can create templates to identify groups of related events which can be for process which is a normal sequence and failure which is an abnormal sequence. Like Sonoda the system will group or clusters to form templates. If known in advance or pre-registered the system can map the templates to either a process which is a normal sequence or a failure which is an abnormal sequence. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda). 
	The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. 

	The secondary reference Sade which like Sonoda talks about analyzing event logs teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both. Sade establishes that this type of comparison to both normal and abnormal sequences was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of comparing pre-registered sequences taught by Sonoda with the pre-registered sequences being both normal and abnormal as shown in Sade.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda, with the comparison being of both normal and abnormal sequences as taught by Sade, for the purposes of determining the source of the problem. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still 
	As per claim 8, the combination of Sonoda and Sade teaches the above-enclosed invention, Sonoda further discloses wherein the at least one processor is further configured to execute the instructions to output the predicted incident occurrence time (Page 5, paragraph [0093]; teaches that the system outputs the calculated or predicted time of the incident occurrence).
	As per claim 9, Sonoda discloses a method comprising:
	collecting log information (Page 4, paragraphs [0073] and [0074]; disclose that the system collects log information);
	storing log identifiers for identifying the log information, and time information of the log information while associating them with each other (Page 4, paragraphs [0072]-[0074]; disclose that the acquiring unit acquires the log which is stored in the storage device as explained in paragraph [0072]. The log includes date and time, the identifier of the server, the processor name and the details of the event. Page 4, paragraphs [0075]-[0078]; discloses that each message in the log has a corresponding message ID which identifies the message and is used to classify the message. The log and the classification of the message are stored); and
	creating a log sequence in which the plurality of log identifiers are arranged based on the time information, calculating a sequence time from a difference between a start time of the log sequence and an end time thereof, and grouping the log sequence into a sequence group in which the log sequence and the sequence time are associated 
	when the sequence group matches neither with a pre-registered sequence group, a predicted incident occurrence time is calculated based on a sequence group having a highest matching rate with the sequence group among pre-registered incident sign groups, the predicted incident occurrence time being a predicted time until an occurrence of an incident (Page 7, paragraph [0122]; discloses that the detected faults are of equal time and the highest probability is selected first. Page 7, paragraphs [0130]-[0135] and Page 8, paragraphs [0136]-[0139]; discloses that the sequence of the group is compared to sets or templates, when no match is made the system determines the degree of similarity or probability of a match. When a similarity is high enough the system predicts an incident or fault and the time it will occur and responds accordingly).
While Sonoda establishes matching pre-registered or “predetermined type” sequence groups it is not explicit that that the pre-registered sequences are normal and abnormal types.
	Sade, which like Sonoda talks about analyzing event logs, teaches it is known for sequences to pertain to normal processes or abnormal events such as failures (Page 8, paragraphs [0025] and [0026]; teach that system problems can be from abnormal 
	The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. 
	The sole difference between the primary reference Sonoda and the claimed subject matter is that the primary reference Sonoda does not disclose that the sequences are normal and abnormal.
	The secondary reference Sade which like Sonoda talks about analyzing event logs teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both. Sade establishes that this type of comparison to both normal and abnormal sequences was known in the prior art at the time of the invention.

	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Sade, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing logs provided by Sonoda, with the comparison being of both normal and abnormal sequences as taught by Sade, for the purposes of determining the source of the problem. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the highest probability and begin with that incident. This would allow the system to identify known normal processes and rule them out as problems as shown in Sonoda.
	As per claim 10, Sonoda discloses a non-transitory computer readable medium storing a program (Page 3, paragraphs [0050] and [0051]; discloses that the system contains memory. Page 4, paragraph [0072]; discloses that the memory stores the executable programs or instructions) for causing a computer to:

	store log identifiers for identifying the log information, and time information of the log information while associating them with each other (Page 4, paragraphs [0072]-[0074]; disclose that the acquiring unit acquires the log which is stored in the storage device as explained in paragraph [0072]. The log includes date and time, the identifier of the server, the processor name and the details of the event. Page 4, paragraphs [0075]-[0078]; discloses that each message in the log has a corresponding message ID which identifies the message and is used to classify the message. The log and the classification of the message are stored); and
	create a log sequence in which the plurality of log identifiers are arranged based on the time information, calculate a sequence time from a difference between a start time of the log sequence and an end time thereof, and group the log sequence into a sequence group in which the log sequence and the sequence time are associated with each other (Page 5, paragraphs [0080]-[0086]; discloses that messages are put into sequences to identify patterns as shown in paragraph [0067]. The arrangement is based on the time of each message as they are put in sequence. The start time is measured for when the fault is identified until the fault has occurred. Page 5, paragraphs [0088]-[0093]; discloses that the time can be average of a plurality of results and calculated to be used to produce patterns to be matched as shown on page 6, paragraphs [0098]-[0099]), in which 
	when the sequence group matches neither with a pre-registered sequence group, a predicted incident occurrence time is calculated based on a sequence group 
While Sonoda establishes matching pre-registered or “predetermined type” sequence groups it is not explicit that that the pre-registered sequences are normal and abnormal types.
	Sade, which like Sonoda talks about analyzing event logs, teaches it is known for sequences to pertain to normal processes or abnormal events such as failures (Page 8, paragraphs [0025] and [0026]; teach that system problems can be from abnormal operations. Page 11, paragraphs [0034] and [0036]; teaches that log analysis can create templates to identify groups of related events which can be for process which is a normal sequence and failure which is an abnormal sequence. Like Sonoda the system will group or clusters to form templates. If known in advance or pre-registered the system can map the templates to either a process which is a normal sequence or a failure which is an abnormal sequence. Since Sonoda already compares templates to pre-registered or previously established events, it would have been obvious as shown in Sade that these events are both normal and abnormal events. From this the system would still determine if templates match and if they do not the system will determine the 
	The primary reference Sonoda establishes the creation of logs which are identified and stored in sequences. These sequences are compared to determine if there is a match. If no match is found then the system establishes the sequence with the highest probability and uses this as a match as long as it exceeds a threshold. 
	The sole difference between the primary reference Sonoda and the claimed subject matter is that the primary reference Sonoda does not disclose that the sequences are normal and abnormal.
	The secondary reference Sade which like Sonoda talks about analyzing event logs teaches it is known for those logs to have sequences which are both normal and abnormal and to compare the templates to both. Sade establishes that this type of comparison to both normal and abnormal sequences was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of comparing pre-registered sequences taught by Sonoda with the pre-registered sequences being both normal and abnormal as shown in Sade.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US 9,176,798 B2) – discusses failure predictions using pattern matching.
	Togawa (US 2018/0046529 A1) – discusses log analysis using patterns.
	Watanabe et al. (US 2015/0154062 A1) – discusses fault detection by comparing message patterns.
Ransom et al. (US 2005/0039040 A1) - discusses spotting anomalies by inspecting sequences of data. 
Martin et al. (EP 3608744 B1) (10-2021, G05B 23/02) – discusses identifying associated events in an aircraft.
Li (WO 2019/060327 A1) (G06F 11/30, 03-2019) – discusses detection of anomalies within a log.
Ruben Sipos, Dmitriy Fradkin, Fabian Moerchen, and Zhuang Wang. 2014. Log-based predictive maintenance. In Proceedings of the 20th ACM SIGKDD international conference on Knowledge discovery and data mining (KDD '14). Association for Computing Machinery, New York, NY, USA, 1867–1876. DOI:https://doi.org/10.1145/2623330.2623340
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	3-22-2022